DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner’s amendment corrects the claim dependency of claim 6 which was dependent on a cancelled claim.

The claims are amended as follows:
1. (Currently Amended) A computing fabric comprising: 
	one or more host computing platforms; 
	a plurality of partitions instantiated across the one or more host computing platforms, each of the plurality of partitions allocated computing resources of the one or more host computing platforms; 
	a hypervisor installed on the one or more host computing platforms and managing interactions among the plurality of partitions; 
	wherein the plurality of partitions includes: 
		one or more service partitions operable to manage hardware resources on behalf 	of a plurality of guest partitions representing one or more virtualized computing systems , each guest partition comprising a respective submission queue and completion 	queue; 
		a persistent guest partition to which one or more storage devices are allocated, the 	persistent guest partition being a first guest partition from among the plurality of guest 	partitions and hosting a guest operating system therein, the persistent guest partition 	executing software loaded from a trusted storage location and executing from a 	nonvolatile memory, the software and including a virtual non-volatile memory controller 	interfaced to the one or more storage devices; and 
		a storage service partition, comprising an I/O submission queue, an I/O 	completion queue, and a virtual non-volatile memory express layer managing said 	I/O submission queue and I/O completion queue, hosting one or more additional storage 	devices on a different host computing platform from the persistent guest partition, the 	storage service partition being a second guest partition from among the plurality of guest 	partitions;
		wherein the persistent guest partition manages guest partition access to the one or 	more additional storage devices of the storage service partition via direct memory 	access 	operations between the virtual non-volatile memory controller and an I/O virtual machine 	associated with the storage service partition based on an address range allocated to the 	storage service partition, and 	to the one or more storage devices via direct memory 	access (DMA) operations performed via the virtual non-volatile memory controller based 	on an address range of the persistent guest partition;
	the computing platform configured to:
receive a memory operation request from a second guest partition, the second 	partition being another one of the plurality of guest partitions, at the hypervisor, the 	memory request being routed from the submission queue of the second guest partition to 	the I/O submission queue of the storage service partition; and
		perform the memory operation by performing DMA operations via the virtual 	non-volatile memory controller and sending results of the memory operation from the I/O 	completion queue of the storage service partition to the completion queue of the second 	guest partition.

2. (Original) The computing fabric of claim 1, wherein the one or more storage devices comprises a plurality of solid state memory devices installed in the one or more host computing platforms. 

3-5. (Canceled)

6. (Previously Presented) The computing fabric of claim 1, wherein the persistent guest partition is located on the same host computing platform as the at least one other partition. 

7-8. (Canceled)

9. (Previously Presented) The computing fabric of claim 1, wherein the persistent guest partition is exposed to at least one other partition of the plurality of partitions by an application programming interface. 


11. (Original) The computing fabric of claim 10, wherein the at least one other partition includes a driver managing memory accesses to the address range. 

12. (Original) The computing fabric of claim 10, wherein an operating system installed on the at least one other partition includes a modified DMA mapping useable to manage memory accesses to the address range. 

13. (Previously Presented) The computing fabric of claim 1, wherein the plurality of solid state memory devices comprises at least one solid state drive or at least one non-volatile memory DIMM. 

14. (Previously Presented) The computing fabric of claim 1, wherein the at least one other partition includes a plurality of guest partitions having access to a common memory space of the storage service partition.

15. (Previously Presented) The computing fabric of claim 1, further comprising a second persistent guest partition, wherein the persistent guest partition resides on a first host computing platform of the one or more host computing platforms and the second persistent guest partition resides on a second host computing platform of the one or more host computing platforms, the 

16. (Previously Presented) The computing fabric of claim 15, wherein the at least one other partition resides on the first host computing platform, and wherein access to a memory address within the at least one other partition that is mapped and allocated to the second persistent guest partition is managed by communication between the persistent guest partition and the second persistent guest partition.

17. (Original) The computing fabric of claim 15, wherein the storage service partition and the second storage partition comprise mirrored storage areas addressable at a common memory address range exposed to the at least one other partition. 

18. (Previously Presented) The computing fabric of claim 1, wherein the storage service partition comprises a boot partition, and wherein the memory space comprises read-only memory from the perspective of the at least one other partition.

19. (Currently Amended) A method of managing storage access via a hypervisor across a computing fabric, the method comprising: 
	instantiating a hypervisor across the computing fabric, the hypervisor including one or more service partitions operable to manage hardware resources on behalf of a plurality of guest partitions, each guest partition comprising a respective submission queue and completion 	queue; 

	associating a memory range with the persistent guest partition, the memory range corresponding to memory space addressable by the persistent guest partition and representing nonvolatile storage locations of the persistent guest partition; 
	associating a second memory range with a storage partition hosting one or more additional storage devices on a different host computing platform from the persistent guest partition, the storage partition being a first guest partition from among the plurality of guest partitions and the storage partition comprising an I/O submission queue, an I/O completion queue, and a virtual non-volatile memory express layer managing said I/O submission queue and I/O completion queue; 
	executing software loaded from a trusted storage location into memory within the memory space; 
	in response to an I/O operation associated with a memory address within the memory range, performing a direct memory access (DMA) operation to execute the I/O operation within the persistent guest partition via a virtual nonvolatile memory controller; and 
	in response to a second I/O operation associated with a memory address within the second memory range, performing a remote direct memory access operation to execute the second I/O operation within the storage partition via the virtual nonvolatile memory controller;
in response to a  memory operation request received at the hypervisor from a second guest partition, the second partition being another one of the plurality of guest partitions, routing the memory request from the submission queue of the second guest partition to the I/O submission queue of the storage partition; and
	performing the memory operation by performing DMA operations via the virtual nonvolatile memory controller and sending results of the memory operation from the I/O completion queue of the storage partition to the completion queue of the second guest partition.

20. (Original) The method of claim 19, further comprising exposing the plurality of storage devices to a guest partition within the computing fabric via an application programming interface. 

21. (Previously Presented) The method of claim 20, further comprising instantiating the persistent guest partition as an isolated process operable by the guest partition and enforced by the hypervisor, wherein data exchanged by the guest partition and the persistent guest partition is communicated via a secure channel established by the hypervisor between the guest partition and the persistent guest partition. 

22. (Previously Presented) The computing fabric of claim 1, further comprising an I/O service partition different from the persistent guest partition, the I/O service partition being among the one or more service partitions and configured to perform I/O operations using physical computing resources on behalf of guest partitions included among the plurality of partitions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972.  The examiner can normally be reached on Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
MELISSA A. HEADLY
Examiner, Art Unit 2199
                                                                                                                                                                                                    /LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199